Citation Nr: 0116817	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for bilateral hearing loss, currently rated as 
noncompensable.

2.  Entitlement to assignment of a higher initial disability 
rating for tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which awarded service connection for 
sensorineural hearing loss, rated as noncompensable, and 
tinnitus, rated as 10 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right ear manifests Level I hearing 
impairment and the left ear manifests Level II hearing 
impairment.

3.  The veteran is receiving the maximum schedular evaluation 
for tinnitus, and his tinnitus is not shown to be such that 
the application of the regular schedular standards is 
impracticable.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable initial 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 
6100 (1998-2000).

2.  The criteria for an initial disability rating in excess 
of 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.85-4.87, Diagnostic Code 6260 (1998-
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected hearing 
loss and tinnitus.  The veteran maintains that he currently 
wears hearing aids because his hearing is so bad, and he 
cannot understand why he is not entitled to a higher 
disability rating.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new law have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

In this regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims, including the laws and regulations pertinent to his 
claims.  Additionally, the RO has made satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file, and there is no indication that there are 
relevant treatment records that have not yet been obtained by 
the RO.  Moreover, the veteran has been provided with a VA 
examination in November 1999, and the record contains VA 
outpatient treatment records reflecting treatment from 
November 1999 to March 2000.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  

The record reveals that in a December 1999 rating decision, 
the veteran was awarded service connection for sensorineural 
hearing loss and tinnitus.  A noncompensable rating was 
assigned to the hearing loss, and the tinnitus was rated as 
10 percent disabling.  The veteran disagreed with those 
ratings and initiated this appeal.  As the veteran is 
appealing the original assignment of ratings for his service-
connected hearing loss and tinnitus, the severity of the 
veteran's bilateral hearing loss is to be considered during 
the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

A.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).  

Effective June 10, 1999, shortly after the veteran filed his 
claim for service connection, regulatory changes were made to 
the schedule for rating disabilities pertaining to diseases 
of the ear, including the criteria for evaluating hearing 
loss.  The method described above using Tables VI and VII was 
not changed, and therefore, has no effect on the veteran's 
claim.  However, pertinent changes were made to 38 C.F.R. 
§ 4.86.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

Reviewing the more recent medical evidence of record, a 
November 1999 VA audiological examination report reveals the 
following puretone thresholds for the right ear: 15 decibels 
at 1000 Hertz; 15 decibels at 2000 Hertz; 70 decibels at 3000 
Hertz; and 70 decibels at 4000 Hertz.  The average pure tone 
threshold for the right ear was 43.  Speech recognition in 
the right ear was 92 percent.  For the left ear, puretone 
thresholds were as follows: 15 decibels at 1000 Hertz; 25 
decibels at 2000 Hertz; 85 decibels at 3000 Hertz; and 80 
decibels at 4000 Hertz.  The average pure tone threshold for 
the left ear was 51.  Speech recognition in the left ear was 
88 percent.  The examiner indicated that the veteran's 
hearing was within normal limits at 250-2000 Hertz, 
precipitously sloping to a severe sensorineural hearing loss 
at 3000-8000 Hertz, greater in the left ear.  There is no 
other recent medical evidence of record regarding the 
veteran's hearing loss, aside from some VA outpatient 
treatment records dated from November 1999 to March 2000, 
which reflect that the veteran was fitted for hearing aids 
and had some follow-up appointments.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.  Considering that the veteran's 
right ear manifests an average puretone threshold of 43, and 
92 percent of speech discrimination, the right ear meets a 
Level I designation.  As the left ear manifests an average 
puretone threshold of 51, and 88 percent of speech 
discrimination, the left ear meets a Level II designation.  
Combining the Level I designation of the right ear (the 
better ear) with the Level II designation of the left ear, 
the resulting percentage evaluation for hearing impairment is 
noncompensable.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  The Board notes that neither the veteran's right 
ear or left ear manifests an exceptional pattern of hearing 
loss, and the provisions of 38 C.F.R. § 4.86 are not 
applicable.  Therefore, the Board concludes that the 
veteran's hearing loss disability is not shown to warrant a 
higher evaluation.

B.  Tinnitus

In the December 1999 rating decision, the veteran was awarded 
service connection for tinnitus, and a 10 percent rating was 
assigned, effective from March 1999.  The veteran disagreed 
with the rating assigned for his tinnitus, and initiated this 
appeal.  The veteran has not advanced any contentions as to 
why he feels he should be granted a higher rating for 
tinnitus, and he has acknowledged that he is currently 
receiving the maximum allowable rating for tinnitus under the 
VA Schedule for Rating Disabilities.  However, in a May 2001 
written informal hearing presentation, the veteran's 
representative requests that the BVA consider a higher rating 
under 38 C.F.R. § 4.87 and 38 C.F.R. § 3.321(b)(1).  

Reviewing the medical evidence of record, a November 1999 VA 
examination report indicates that the veteran reported 
constant ringing.  The examiner indicated that the most 
likely cause of the veteran's tinnitus was noise exposure.  
The examiner also indicated that in 1966, a grenade had gone 
off by the veteran during basic training. 

As noted above in the discussion regarding hearing loss, 
effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating tinnitus.  
However, as the veteran is currently receiving the highest 
rating available for tinnitus, the outcome under both the 
current and former version of the regulations is the same.  

Prior to June 10, 1999, a 10 percent rating was assigned for 
tinnitus, persistent as a symptom of a head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1998).  After June 10, 1999, a 10 percent rating 
is assigned for tinnitus, recurrent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  A note to the current version 
of Diagnostic Code 6260 indicates that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other Diagnostic Code, 
except where tinnitus supports an evaluation under one of 
those Diagnostic Codes.  

As already noted, the veteran is currently receiving the 
maximum allowable rating for tinnitus under 38 C.F.R. § 4.87.  
No higher rating is provided for under Diagnostic Code 6260, 
nor is any other Diagnostic Code applicable under the 
circumstances of this case.  In regard to the veteran's 
representative's request for consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (an extra-schedular 
rating), the Board will address that matter below.  

C.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the history of the veteran's bilateral hearing 
loss and tinnitus, as well as the current clinical 
manifestations and the effect these disabilities may have on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  
The Board has also considered the severity of the bilateral 
hearing loss and tinnitus during the entire period from the 
initial assignment of disability ratings to the present time.  
See Fenderson, 12 Vet. App. at 125-126.  The Board 
acknowledges the veteran's contentions that his hearing is 
more severe than a noncompensable rating, and that he is 
required to wear hearing aids.  However, the evaluation of 
hearing loss is based on applying the rating criteria to the 
objective clinical findings obtained from audiometric 
testing.  The veteran's lay assertions in regard to his 
bilateral hearing loss are insufficient to establish 
entitlement to a compensable rating because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  On the basis of the objective evidence, the 
veteran's bilateral hearing loss does not support assignment 
of a compensable rating, and his tinnitus does not support 
assignment of a rating in excess of 10 percent.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claims 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
Further, the evidence does not reflect that the veteran's 
bilateral hearing loss and/or tinnitus adversely affects his 
employment.  In any event, the Board points out that the VA 
Schedule for Rating Disabilities assigns percentage ratings 
that are intended to represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries.  See 38 C.F.R. 
§ 4.1.  In the present case, the evidence does not 
demonstrate that the veteran's bilateral hearing loss and/or 
tinnitus has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable initial disability rating for bilateral hearing 
loss is denied.
 
An initial rating in excess of 10 percent for tinnitus is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

